                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

JEROME WILLIAMS,
                                     Case No:
     Plaintiff,



v.


E. COMMERICAL DONUTS, LLC
d/b/a DUNKIN DONUTS.

     Defendant.
                                                  /

                                COMPLAINT

     Plaintiff, JERMOE WILLIAMS, by counsel, sues the Defendant, E.

COMMERCIAL DONUTS, LLC d/b/a/ DUNKIN DONUTS, and alleges:

                       JURISDICTION AND VENUE

1.   This action arises under the provisions of 29 U.S.C. §§201, et seq.,

     otherwise known as the Fair Labor Standards Act (“FLSA”).

2.   This Court has jurisdiction pursuant 28 U.S.C. §§1331 and 1337.

3.   Venue is proper pursuant to 28 U.S.C. §1391(b), as Plaintiff worked for

     Defendant in Broward County, Florida, and the actions giving rise to these

     claims arose in Broward County, Florida.




                                        1
                                    PARTIES

4.    At all times material hereto, Plaintiff was a resident of Broward County,

      Florida.

5.    At all times material hereto, Defendant was, and continues to be, a Florida

      limited liability company operating in Broward County, Florida, at which

      Plaintiff worked.

6.    At all times material hereto, Plaintiff was “engaged in commerce” within the

      meaning of §6 and §7 of the FLSA.

7.    At all times material hereto, Plaintiff was an “employee” of Defendant

      within the meaning of the FLSA.

8.    At all times material hereto, Defendant was, and continues to be, an

      “employer” within the meaning of the FLSA.

9.    At all times material hereto, Defendant was, and continues to be, “an

      enterprise engaged in commerce,” within the meaning of the FLSA.

10.   Based upon information and belief, the annual gross revenue of Defendant

      was in excess of $500,000.00 per annum, or the prorated amount for the

      same during the time Defendant has been open for business, during the

      relevant time periods.

11.   At all times relevant hereto, Defendant was primarily engaged in operating a

      coffee shop in Broward County, Florida.

12.   At all times relevant hereto, Defendant had more than two (2) employees.

                                         2
13.   At all times material hereto, Defendant had two (2) or more employees

      handling, selling, or otherwise working on goods or materials that had been

      moved in or produced for commerce.

14.   At all times material hereto, Plaintiff was “engaged in commerce” and

      subject to individual coverage of the FLSA.

15.   At all times material hereto, Plaintiff was engaged in the production of

      goods for commerce, or providing services in commerce, and subject to the

      individual coverage of the FLSA.

16.   At all times material hereto, the worked performed by the Plaintiff was

      directly essential to the business performed by Defendant.

                            STATEMENT OF FACTS

17.   Defendant operates a coffee shop, doing business as Dunkin Donuts, in

      Broward County, Florida.

18.   Plaintiff worked between thirty-two (32) to forty (40) hours each week at

      Defendant’s store located at 751 East Commercial Boulevard, Oakland Park,

      Florida, as a non-exempt hourly employee, from January 15, 2020 to the

      present, at an hourly rate of $9.00 per hour.

19.   Defendant failed to maintain proper time records as mandated by the FLSA.

20.   To date, Plaintiff has worked 248 hours.

21.   To date, Plaintiff has received zero pay for all hours worked, in violation of

      the FLSA.

                                          3
22.   At all times material hereto, Defendant knew Plaintiff was working, and

      willfully and intentionally failed to pay Plaintiff a minimum wage for all

      hours worked.

23.   Based on the allegations above, Plaintiff is entitled to liquidated damages as

      Defendant has no objective or subjective good faith believe that its pay

      practices were complaint with the FLSA.

24.   Plaintiff has retained undersigned counsel and has agreed to pay reasonable

      attorneys’ fees and costs incurred in the prosecution of this lawsuit.

               COUNT I - FLSA MINIMUM WAGE VIOLATION

      Plaintiff adopts and re-alleges the allegations contained in Paragraphs 1

through 24 as if fully set forth herein.

25.   This is a claim under the FLSA, wherein, the Defendant willfully and

      intentionally failed to pay Plaintiff a minimum wage.

26.   Defendant knew or showed reckless disregard for whether the FLSA

      prohibited its’ conduct.

27.   Plaintiff is entitled to recover unpaid minimum wages pursuant to the FLSA,

      for all hours worked.

      WHEREFORE, Plaintiff demands judgment against Defendant for all

minimum wages owing from Plaintiff’s employment with the Defendant or as

much allowed under the FLSA, for the award of statutory attorneys’ fees,



                                           4
liquidated damages, costs, pre-judgment interest, and for any and all other relief

that this Court finds just and reasonable.

                     COUNT II - BREACH OF CONTRACT

      Plaintiff adopts and re-alleges the allegations contained in Paragraphs 1

through 24 as if fully set forth herein.

28.   Plaintiff and Defendant entered into a compensation agreement to pay

      Plaintiff an hourly rate of $9.00, for each hour worked.

29.   Plaintiff accepted Defendant’s verbal offer to work for said compensation

      and, in consideration for, and reliance of same, Plaintiff engaged in work on

      Defendant’s behalf.

30.   Defendant willfully failed to pay Plaintiff the agreed upon wages accrued

      and earned for all hours worked, necessitating this lawsuit.

31.   Plaintiff is owed his full hourly rate for all hours worked.

32.   Plaintiff has been damaged due to Defendant’s willful failure to pay Plaintiff

      his agreed upon compensation and resulting breach of the agreement.

33.   Pursuant to §448.08, Florida Statutes, Plaintiff, who was is an employee of

      the Defendant, is entitled to costs of this action and his reasonable attorneys

      fees.

      WHEREFORE, Plaintiff requests this Court to enter a judgment against

Defendant for damages and prejudgment interest, together with costs of suit and



                                             5
reasonable attorneys’ fees, and such other and further relief as this Court may deem

just and proper.

                          DEMAND FOR JURY TRIAL

      Plaintiff request a trial by jury on all matters so triable as a matter of right.

                                                THE LONGO FIRM, P.A.
                                                Attorneys for the Plaintiff
                                                12555 Orange Drive, Ste. 233
                                                Davie, FL 33330
                                                Tel: (954) 862-3608
                                                Fax: (954) 944-1916

                                                BY: /s/ Micah J. Longo
                                                MICAH J. LONGO
                                                Fla. Bar No: 97333
                                                mlongo@longofirm.com




                                           6
